DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 11 November 2021.  Claims 1-16 and 18-20 are currently under consideration.  The Office acknowledges the amendments to claims 1-5, 7-16, and 18, as well as the cancellation of claim 17, and the addition of new claims 19 and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a low dose radiation” and “a high dose radiation.”  The terms “low” and “high” are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Claim 8 recites the limitation “wherein the low dose is administered by a neutron beam as well as a standard x-ray/gamma beam.”  It is not clear if this is intended to recite that both beams are used to administer the low dose or that either type of beam may be used.
Claims 2-8 and 19 are rejected by virtue of their dependence upon claim 1.
Claim 9 recites the limitations “low dose of radiation” and “a high dose radiation.”  The terms “low” and “high” are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what dose levels would be considered low or high.
Claim 9 also recites the limitation “the recommended dose” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the proliferation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-13 are rejected by virtue of their dependence upon claim 9.
Claim 14 recites the limitations “a low dose radiation” and “a high dose radiation.”  The terms “low” and “high” are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Claims 15, 16, 18, and 20 are rejected by virtue of their dependence upon claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blankenbecler (U.S. Pub. No. 2009/0114846 A1).
Regarding claim 1, Blankenbecler discloses a method for killing cancerous cells (Abstract; [0024]) comprising: administering a low dose radiation to neoplastic tissues and non-neoplastic cells surrounding neoplastic tissues ([0003]; [0035]; [0044]-[0045]; [0080]; the neoplastic tissues still receive some of the low dose radiation, even though it is “very little” or “minimum”), wherein said low dose radiation elicits a repair mechanism in the non-neoplastic cells ([0013]-[0014]; [0022]; [0035]) and elicits antibodies against 
Regarding claim 2, Blankenbecler discloses that irradiating the non-neoplastic cells modulates one or more genetic pathways responsible for cell repair proteins ([0042]; [0057]; [0060]; this is also an intended result recitation, which Blankenbecler’s method is capable of achieving, as it provides identical irradiation to that taught by the present invention).
Regarding claim 5, Blankenbecler discloses that the low dose radiation is in a range of 5-20 cGy ([0044]).
Regarding claim 6, Blankenbecler discloses that the non-neoplastic cells are in contact with or in close proximity to a target neoplastic cell of a neoplastic disease ([0025]; [0042]).
Regarding claim 7, Blankenbecler discloses that the method is used for treatment of cancer with radiotherapy ([0026]; 0038]; claim 14).
Regarding claim 8, Blankenbecler discloses that the low dose is administered by a neutron beam as well as a standard x-ray/gamma beam ([0035]; [0038]; [0044]; [0053]).

Regarding claim 10, Blankenbecler discloses that the low dose of radiation modulates one or more genetic pathways of non-neoplastic cells to induce cell repair proteins ([0042]; [0057]; [0060]; this is also an intended result recitation, which Blankenbecler’s method is capable of achieving, as it provides identical irradiation to that taught by the present invention).
Regarding claim 11, Blankenbecler discloses that the low dose of radiation is in a range of 5-20 cGy ([0044]).

Regarding claim 13, Blankenbecler discloses that the immune response protects the non-neoplastic cells from the high dose radiation ([0023]; this is also an intended result recitation, which Blankenbecler’s method is capable of achieving, as it provides identical irradiation to that taught by the present invention).
Regarding claim 14, Blankenbecler discloses a method of killing cancerous cells (Abstract; [0024]) comprising: administering a low dose radiation to neoplastic tissues and non-neoplastic cells surrounding neoplastic tissues ([0003]; [0035]; [0044]-[0045]; [0080]; the neoplastic tissues still receive some of the low dose radiation, even though it is “very little” or “minimum”), wherein said low dose radiation elicits a repair mechanism in the non-neoplastic cells ([0013]-[0014]; [0022]; [0035]) and elicits antibodies against neoplastic tissues and wherein said low dose radiation on neoplastic tissues causes anchors to form in one or more blood vessels within the neoplastic tissues that aids in latching of antibodies to anchors, allowing the antibodies to enter the neoplastic tissues to kill cancerous cells (these are intended result recitations, which Blankenbecler’s method is capable of achieving, as it provides identical radiation to that taught by the present invention); waiting for a period of 48 to 72 hours and administering a second predetermined low dose radiation to the non-neoplastic cells surround neoplastic tissues, wherein said second predetermined low dose radiation elicits a repair 
Regarding claim 15, Blankenbecler discloses that the low dose radiation is in a range of 5-15 cGy ([0044]).
Regarding claim 16, Blankenbecler discloses that the low dose radiation modulates one or more genes responsible for the repair mechanism in the non-neoplastic cells ([0042]; [0057]; [0060]; this is also an intended result recitation, which Blankenbecler’s method is capable of achieving, as it provides identical irradiation to that taught by the present invention).
Regarding claim 18, Blankenbecler discloses that the repair mechanism in non-neoplastic cells protects the non-neoplastic cells from the high dose radiation ([0023]; this is also an intended result recitation, which Blankenbecler’s method is capable of achieving, as it provides identical irradiation to that taught by the present invention).
Regarding claim 19, Blankenbecler discloses that non-neoplastic cells surrounding the neoplastic tissues are in a range of 0.1 cm to 3 cm of the neoplastic tissues ([0048]).
Regarding claim 20, Blankenbecler discloses that non-neoplastic cells surrounding the neoplastic tissues are in a range of 0.1 cm to 3 cm of the neoplastic tissues ([0048]).

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests using the modulation of one or more genetic pathways by the low dose radiation on the non-neoplastic cells to either determine reactivity of a pharmaceutical or chemical agent on the non-neoplastic cells or determine protection against radiation hazards.

Response to Arguments
Applicant’s arguments with respect to the objections to the claims have been fully considered and are persuasive in light of the amendments.  The objections have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 112 for “low” and “high” dose radiation have been fully considered but they are not persuasive.  Applicant points to various sections of the specification that allegedly define the range of low dose radiation and high dose radiation.  The examiner disagrees.  The cited paragraphs of the specification do not define a particular range as “low” but instead merely provide exemplary embodiments of what the low dose may be.  These ranges are not consistently the same.  For example, is an 18 cGy dose a “low” dose?  Some embodiments teach that it is, while others do not.  Further, would a 4 cGy dose be considered “low”?  It is lower than the low end of ranges taught by various embodiments; is this too low?  Applicant also argues that the values of dosage of high some values that may be considered “low” and “high.”  However, they do not provide information on the scope of these relative terms.  The metes and bounds of the limitations are not clear.
Applicant's arguments with respect to the rejections under 35 U.S.C. 112 for claims 9 and 12 for “the recommended dose and "the proliferation" have been fully considered but they are not persuasive, as the claims have not been amended for these limitations.  
Applicant’s arguments with respect to the other rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 102 have been fully considered but they are not persuasive.  Applicant argues that Blankenbecler seeks to avoid the low dose radiation on the cancerous mass (the neoplastic tissue) and thus fails to teach the recited limitations.  However, as detailed supra and in the previous Office action, while this may be Blankenbecler’s goal, the neoplastic tissue still receives some of the low dose radiation, even if it is very little or a minimal amount.  Accordingly, Blankenbecler does teach the recited limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THADDEUS B COX/Primary Examiner, Art Unit 3791